DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 13, and 16, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power supply system, comprising: a first renewable energy power plant including one or more renewable energy generators and a power plant control system; wherein the power plant control system comprises: a controller configured to control the one or more renewable energy generators of the first renewable energy power plant so as to supply power that targets a power delivery demand received from a transmission grid operator, wherein the first renewable energy power plant and one or more further renewable energy power plants are coupled to a common collector bus, and wherein the common collector bus is coupled to a grid; a detector configured to detect a voltage drop in the grid; and a communication interface configured to transmit, in response to the voltage drop in the grid, a request to one or more power compensation units of the one or more further renewable energy power plants to increase a power production of the one or more further renewable energy power plants to the grid over the common collector bus. 
Regarding Claims 2-13, they depend from Claim 1 above.
Regarding Claims 17 and 18, they depend from Claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 December 2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836